YOUNG, Judge,
dissenting.
I dissent and would reverse or remand for resentencing. A reversal is appropriate because the record lacks a sufficient factual basis to establish Bresson was guilty of child molesting. The trial judge simply had the prosecutor read the probable cause affidavit1 and then asked Bresson if "that" was true. Upon receiving an affirmative response, the trial judge asked Bresson if he "did this" for the purpose of arousing his sexual desires. Again, Bresson merely gave an affirmative response. The guilty *98plea is based upon Bresson's agreement with factual conclusions rather than affirmative representations as to specific facts. The record therefore fails to establish a factual basis for the offense. See Blackburn v. State (1986), Ind.App., 495 N.E.2d 806.
I would also hold that the sentence in this case is manifestly unreasonable given the nature of the offense and the character of the offender. IND.RULES FOR THE APPELLATE REVIEW OF SENTENCES, Rule 2. Bresson pleaded guilty to molesting a twenty-three month old girl. "While the offense of child molesting, as is the case with most sex crimes, is considered by most to be a particularly loathsome crime, the legislature has determined that the presumptive sentence for such an offense is five years in prison. A court may not enhance that sentence simply on the basis of its revulsion toward that particular crime." Guenther v. State (1986), Ind. App., 495 N.E.2d 788, 792. A trial court may enhance the sentence to eight years. IND.CODE 35-50-2-6. If it does so, as in this case, however, the record must demonstrate that "the determination was based upon the consideration of the facts of the specific crime, the aggravating and mitigating circumstances involved, and the relation of the sentence imposed to the objectives which will be served by that sentence." Shippen v. State (1985), Ind., 477 N.E.2d 903, 905.
When sentencing Bresson, the trial judge did not give any details of the alleged offense; hence the record fails to demonstrate that the enhanced sentence was based upon the facts of the specific crime. Further, the only aggravating circumstance found by the trial court was the victim's age. It is inappropriate to impose the maximum penalty in this case simply because the victim was two years old.
First, the victim's age was used by the General Assembly in determining the presumptive sentences for the crime of child molesting. If the victim is between the ages of twelve and sixteen, the presumptive sentence is two years in prison. IND. CODE 35-48-4-3(d), 35-50-2-7. If the vie-tim is younger than twelve, the presumptive sentence is five years. IND.CODE 85-48-4-8(b), 85-50-2-6.
Secondly, the General Assembly has provided a list of aggravating circumstances for the trial court to consider when sentencing. IND.CODE 85-88-1-7. The only reference this list makes as to age is when the yictim is sixty-five or older. Recognizing that the trial court is not limited to this list, two Indiana cases have stated that the victim's age may be considered as an aggravating circumstance to the crime of child molesting. Caccavallo v. State (1982), Ind., 436 N.E.2d 775; Pavey v. State (1985), Ind.App., 477 N.E.2d 957. These cases, however, are distinguishable from the present one.
In both Caccavallo and Pavey, the victims were old enough to comprehend the event, remember it, and suffer permanent effects because of their cognitive maturity. In the present case, both a psychiatrist and the victim's mother testified that the child would be unlikely to recall the event. (R. 141, 150) There was no evidence that the crime caused or threatened serious harm to the child. Further, in both Caccavaillo and Pavey, other aggravating circumstances were present. No other aggravating factors were found to be present in Bres-son's case.
Permitting the victim's age to be used as an aggravating factor in cases involving both older and younger children eliminates the presumptive sentence. The maximum sentence would be proper in all child molestation cases, without regard to the absence of other aggravating factors or the presence of mitigating factors. This case is particularly illustrative.
Not only was the victim's age the only aggravating factor found by the trial court, several mitigating factors were also found. Bresson had never been convicted or arrested for any crime, had an excellent employment background and was extremely remorseful. The trial court, however, apparently gave little weight to these factors as it found they were outweighed by the *99aggravating factor of the victim's age. Further, the trial court failed to consider other mitigating factors. One factor the court did not consider was Bresson's military history. Bresson is a Viet Nam veteran with a long list of honors including the Bronze Star and Purple Heart. Our supreme court has stated that "it will always give consideration to any defendant who has served in the armed forces of this country and who has honorably so served." In re Sullivan (19738), 261 Ind. 188, 801 N.E.2d 863. We also note that while lack of harm is not a mitigating factor, a rational sentencing scheme would punish more severely those who brutalize the victims of their crimes. Fointno v. State (1986), Ind., 487 N.E.2d 140. In this case there was no evidence that the crime caused serious harm.
Furthermore, the trial court appears to have ignored our constitutional principle which provides: "The penal code shall be founded on the principles of reformation, and not vindictive justice," IND. CONST., Art. I, § 18. Not only did a psychiatrist testify that Bresson showed a strong likelihood of rehabilitation if counseling were allowed to continue (R. 186, 138), the court's probation officer administered a presentence investigation sereening test to Bresson which suggested a sentence of probation with special conditions. (R. 85)2 While the probation officer felt that the suggested sentence was inappropriate to this type of offense, this court is to review sentences based not only upon the nature of the offense but also upon the character of the offender. Fointno v. State, supra.
The trial court in this case appears to have given little or "no consideration to the character of the offender except as it was portrayed in the commission of this crime." Id. at 148. Additionally, the trial court failed to demonstrate that the sentence imposed had a relation to the objectives that it was to serve. Shippen v. State (1985), Ind., 477 N.E.2d 903, 905. The sentence evidences a vindictiveness prohibited by our constitution and is not appropriate to the offender. Fointno v. State (1986), Ind., 487 N.E.2d 140. It is therefore manifestly unreasonable.

. The affidavit accused Bresson of putting his hand on the vaginal area of the victim.


. Bresson received three out of five points for his attitude with the comment that he possessed the ability to learn responsible behavior.